In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00269-CV

JAMES REEDOM, Appellant                       §   On Appeal from

                                              §   County Court at Law No. 1
V.
                                              §   of Tarrant County (2018-004416-1)
5950 BOCA RATON LP D/B/A                      §   August 26, 2019
MADISON PARK (WOODSTOCK),
Appellee                                      §   Opinion by Chief Justice Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant James Reedom shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Bonnie Sudderth________________
                                           Chief Justice Bonnie Sudderth